                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JOHN HOUTSMA,

                  Plaintiff,

v.                                              CASE NO. 4:19cv130-RH-CAS

DONALD SAWYER et al.,

                  Defendants.

_____________________________/


                                ORDER FOR TRANSFER


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 11, and the objections, ECF No. 12. I have reviewed de

novo the issues raised by the objections.

         The report and recommendation concludes that the case should be

transferred to the Middle District of Florida, where the defendants reside in the

events at issue occurred. In the objections, the plaintiff says he filed the case in the

Northern District because the Middle District is biased against him. The plaintiff

has offered no support for that allegation, and it would not matter anyway. The

remedies for alleged bias do not include filing a claim in the wrong district.

         IT IS ORDERED:

Case No. 4:19cv130-RH-CAS
                                                                                Page 2 of 2




         The report and recommendation is accepted and adopted as the court’s

opinion. This case is transferred to the United States District Court for the Middle

District of Florida, Ft. Meyers Division. The clerk must take all steps necessary to

effect the transfer.

         SO ORDERED on October 21, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv130-RH-CAS
